Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/30/2022 and 7/26/2022 have been entered.
 
Response to Arguments
The Applicant’s arguments submitted on 6/30/2022 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  In response, Examiner cites new prior art herein below that discloses the newly added amendments.  
Previously cited Grahm et al., US 2016/0329053 A1 (hereinafter referred to as “Grahm”), discloses a wearable apparatus comprising: a wearable image sensor; at least one microphone configured to capture an audio signal from an environment of a user of the wearable apparatus (see Grahm Figs. 1-3, and paras. 0071-0074, where the apparatus comprises a wearable device comprising a camera for taking pictures and comprising a microphone for capturing audio); and at least one processor programmed to: identify a trigger (see Grahm Figs. 1-3, and paras. 0010, 0067, 0071-0074, and 0081, where the wearable device detects the handshaking and transmits a trigger signal); and after identifying the trigger: store a portion of the audio signal related to the trigger (see Grahm Figs. 1-3, and paras. 0010, 0074, 0076, and 0081, where the audio is recorded, stored, and analyzed), determine an audio trigger by analyzing the portion of the audio signal, determine, based on the audio trigger, an action to be performed by the wearable apparatus (see Grahm Figs. 1-3, and paras. 0026, and 0071-0074, where the recorded audio is analyzed to create a voice profile that is used as an audio trigger for detecting the next time that person is heard speaking so that the person’s name is retrieved from the database), a user device paired with the wearable apparatus (see Grahm Figs. 1-3, and paras. 0012 and 0027, wear “[t]he wearable device preferably communicates with the mobile phone via a short range wireless technology such as Bluetooth”), and transmit a command to the wearable apparatus to perform the action (see Grahm Figs. 1-3, and paras. 0013, 0030, 0032, and 0073, where the person’s name is converted to text and transmitted to the display of the wearable device to perform the action of displaying the text of the name to the user of the wearable device).
Previously cited Rizvi et al., US 2015/0128096 A1 (hereinafter referred to as “Rizvi”), discloses analyze a plurality of images captured by the wearable image sensor from the environment of the user to identify a trigger (see Rizvi Fig. 4 and paras. 0095 and 103, where the trigger is a visual trigger of a hand gesture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the visual triggers of Rizvi to detect and/or confirm the hand gestures and/or handshake of Grahm’s user, because it is predictable that doing so would improve the accuracy and robustness of Grahm’s people recording and profiling by redundantly ensuring that each and every handshake is detected.  Furthermore, it is also predictable that simply substituting Grahm’s handshake sensor with Rizvi’s visual trigger would reduce the cost and size of Grahm’s system by no longer requiring the additional sensor and instead using the camera for detecting handshakes.  Accordingly, the claim language is rendered obvious for either reason.
Newly cited Leung, US 2003/0032457 A1 (hereinafter referred to as “Leung”), discloses the action including changing a setting of a user device; and transmit a command to the user device to change the setting (see Leung Fig. 4, and paras. 0007-0009, and 0018, where “[a]ny cell phone which is adapted to receive the codes are then automatically programmed to switch to a silent mode of operation”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the phone silencing technique of Leung to silence the wirelessly paired phone of Grahm, as modified by Rizvi, because it is predictable that a user engaged in an important conversation would want their phone automatically silenced so that it does not interrupt their important conversation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm et al., US 2016/0329053 A1 (hereinafter referred to as “Grahm”) in view of Rizvi et al., US 2015/0128096 A1 (hereinafter referred to as “Rizvi”) and Leung, US 2003/0032457 A1 (hereinafter referred to as “Leung”).  

Regarding claim 21, Grahm discloses a wearable apparatus comprising: a wearable image sensor; at least one microphone configured to capture an audio signal from an environment of a user of the wearable apparatus (see Grahm Figs. 1-3, and paras. 0071-0074, where the apparatus comprises a wearable device comprising a camera for taking pictures and comprising a microphone for capturing audio); and at least one processor programmed to: identify a trigger (see Grahm Figs. 1-3, and paras. 0010, 0067, 0071-0074, and 0081, where the wearable device detects the handshaking and transmits a trigger signal); and after identifying the trigger: store a portion of the audio signal related to the trigger (see Grahm Figs. 1-3, and paras. 0010, 0074, 0076, and 0081, where the audio is recorded, stored, and analyzed), determine an audio trigger by analyzing the portion of the audio signal, determine, based on the audio trigger, an action to be performed by the wearable apparatus (see Grahm Figs. 1-3, and paras. 0026, and 0071-0074, where the recorded audio is analyzed to create a voice profile that is used as an audio trigger for detecting the next time that person is heard speaking so that the person’s name is retrieved from the database), a user device paired with the wearable apparatus (see Grahm Figs. 1-3, and paras. 0012 and 0027, wear “[t]he wearable device preferably communicates with the mobile phone via a short range wireless technology such as Bluetooth”), and transmit a command to the wearable apparatus to perform the action (see Grahm Figs. 1-3, and paras. 0013, 0030, 0032, and 0073, where the person’s name is converted to text and transmitted to the display of the wearable device to perform the action of displaying the text of the name to the user of the wearable device).
Grahm does not explicitly disclose analyze a plurality of images captured by the wearable image sensor from the environment of the user to identify a trigger; the action including changing a setting of a user device; and transmit a command to the user device to change the setting.
However, Rizvi discloses analyze a plurality of images captured by the wearable image sensor from the environment of the user to identify a trigger (see Rizvi Fig. 4 and paras. 0095 and 103, where the trigger is a visual trigger of a hand gesture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the visual triggers of Rizvi to detect and/or confirm the hand gestures and/or handshake of Grahm’s user, because it is predictable that doing so would improve the accuracy and robustness of Grahm’s people recording and profiling by redundantly ensuring that each and every handshake is detected.  Furthermore, it is also predictable that simply substituting Grahm’s handshake sensor with Rizvi’s visual trigger would reduce the cost and size of Grahm’s system by no longer requiring the additional sensor and instead using the camera for detecting handshakes.  Accordingly, the claim language is rendered obvious for either reason.
Furthermore, Leung discloses the action including changing a setting of a user device; and transmit a command to the user device to change the setting (see Leung Fig. 4, and paras. 0007-0009, and 0018, where “[a]ny cell phone which is adapted to receive the codes are then automatically programmed to switch to a silent mode of operation”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the phone silencing technique of Leung to silence the wirelessly paired phone of Grahm, as modified by Rizvi, because it is predictable that a user engaged in an important conversation would want their phone automatically silenced so that it does not interrupt their important conversation.

Regarding claim 23, Grahm discloses detecting at least one of a target logo, a target text, or a hand gesture (see Grahm paras. 0010, 0074, and 0081, where a hand gesture in the form of a handshake is detected).
Grahm does not explicitly disclose wherein the visual trigger includes detecting at least one of a target logo, a target text, or a hand gesture.
However, Rizvi discloses wherein the visual trigger includes detecting at least one of a target logo, a target text, or a hand gesture (see Rizvi Fig. 4 and paras. 0095 and 103, where the trigger is a visual trigger of a hand gesture).

Regarding claim 24, Grahm discloses wherein the action includes an acquisition of at least one image captured by the wearable image sensor from the environment of the user (see Grahm paras. 0031, 0044-0050, 0069, 0074, 0075, and 0079, where the face of a person is detected and recognized).

Regarding claim 25, Grahm discloses wherein the action includes transmitting a command to an application of a computing device (see Grahm Figs. 1-3, and paras. 0010, 0074, and 0081, where a command is sent to create and store profiles of the people recorded).

Regarding claim 26, Grahm discloses wherein the computing device is paired with the wearable apparatus (see Grahm paras. 0068-0074, where wearable devices are paired to mobile devices and other computing devices through both wireless technologies and the cloud).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm in view of Rizvi and Leung as applied to claim 21 above, and in further view of Sharma et al., US 2016/0100149 A1 (hereinafter referred to as “Sharma”).  

Regarding claim 22, Grahm discloses detecting a face of a person (see Grahm paras. 0031, 0044-0050, 0069, 0074, 0075, and 0079, where the face of a person is detected and recognized).
Grahm does not explicitly disclose wherein the visual trigger includes detecting a face of a person.
However, Sharma discloses wherein the visual trigger includes detecting a face of a person (see Sharma para. 0024, where “. . . the recording of the audio data may be triggered when the camera itself automatically adjusts its focus, detects objects such as faces, or audio clues”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the face visual trigger of Sharma on the images of Grahm, as modified by Rizvi and Leung, because it is predictable that doing so would improve the robustness of the people profiling by ensuring that every person captured by the image sensor is recorded and profiled regardless of whether they shake hands with the user or not.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahm in view of Rizvi and Leung as applied to claim 21 above, and in further view of Reich, US 2004/0033058 A1 (hereinafter referred to as “Reich”).  

Regarding claim 27, Grahm does not explicitly disclose wherein the portion of the audio signal comprises a part of the audio signal that precedes the visual trigger.
However, Reich discloses wherein the portion of the audio signal comprises a part of the audio signal that precedes the visual trigger (see Reich paras. 0025 and 0031, where the trigger permanently records the preceding thirty seconds of audio and video that were temporarily stored prior to the trigger).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the audio and video buffering of Reich on the audio and video of Grahm, as modified by Rizvi and Leung, because it is predictable that doing so would improve the reliability of Grahm’s name and face identification by ensuring that names and faces are analyzed even when those names and faces occur prior to the trigger that initiated analysis.  It is common and therefore foreseeable that people will speak and/or face a person before moving closer and/or initiating physical contact.  Accordingly, it would have been obvious to record the extra audio and video to ensure that data is available for analysis and that the created records are accurate.

Regarding claim 28, Grahm does not explicitly disclose wherein the changing of the setting of the user device includes causing the user device to enter a silent mode.
However, Leung discloses wherein the changing of the setting of the user device includes causing the user device to enter a silent mode (see Leung Fig. 4, and paras. 0007-0009, and 0018, where “[a]ny cell phone which is adapted to receive the codes are then automatically programmed to switch to a silent mode of operation”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663